OFFICE   OF   THE    ATTORNEY          GENERAL    OF   TEXAS
                                         AUSTIN




Honorable Ai C. Zlnborn
Distriat    Attorney
Civil    Courts,Buildlng
Houston 2, Texas
Dear Sir:                               Attn.   Xr. ziobert   8.   Casey,




                                                  money scoured     by   a
                                                  Id furniture,    but

                                           te out that such corporation
                                           ttel  mortgage on household
                                           he foregoing   that the oorpora-

                                                         Such lntar-
                                                        a recognition
of the following  rule          cited     in Words and Phrases,   Vol.       35,
Penn. Ed., p 561:
go&    Ai C, Winborn,        g&e    2

               Wuoh +qvmesions ‘.&I *pursue the praotioe ‘of
        any profqseion     or busiUa6,    * .,.,. . and similar    tarme,
         oontemplate    a oourde of busltneso~ or pfprekd0n.91
        praotioe,    and not elngle    isolatnd    aote ariaing~rrom
        unusual    oiroumstanoee.    Dane v..Br$wni     C. C..A. l&&v.
        70 F, ?d 164, 165.”
        Artlolo  6165a:,~ Vernon’s Annotated Civil Statutea,                 in 8eo-
ti~oti 2~ t&&at,   ,dufi”aa loan brokers’ aa r0mw8:
                ‘A~loan brvksr 1,~ a paMon, firm or oorpora-
         Izion’ who purauetv tha tiuainese        of lending 1pDney.
   +     purdhitv&ing .aa+arirrr anb taking for .se.ouritp for
         the paymant or euoh loan. and ,interaet            tbaraon an
         as~siguawnt Or3vagiw or ,au~sQnmentor imgtmwith
         Powsr   or ‘,Attorney, tc5~q0lleot     the aama or other
         order to2 unpaid ohatta&‘inortgage            or bill   uf aale
         upon household or, kitchen         fui?nitur& .v~
       Tha fOrsgO$n&.atatuti    :wae reosnt4  &niv&ubd by.the Third
‘Court af civil  Appeal@ In tha, oasa or XarvilL ‘va. ,,Stat.a,, 188 S. w.
 (2d) 869, writ’ of’ error refured,.   w that ease the dourt bald that
 the definition  or a, Loan brok5.r io made to~~depemi enttra4     upon
 the oharaoter ‘of :eeourity ,takan for the payment of loans of money.
iYe quota from tha opinion on ‘page 8702
                 ‘Art. 6165a, Aota 4927, l@t’caUad              SBBB.:~,~40th
         Leg.   l  4i 17, amanded Andyra-eneotad,         por.tianns a,f : prior
          atatutee     d6fiaZag and regulating        the ,.Loan brokw
          burtieee.,     Tha ‘above quoted pOr.tion :af the aa+ding
          act def~$nZng~~a’&an broker made .na material             uhange
          in the wt3gtkge~ ur the ~30praer       .ot;atutee carining       a
          loan brulieFI        Tha deoi&lone  oonetrning       both the
          ofig&nat’:and’: the amanbed :aotr hold that a loan
       .’ bra&ra$‘~@        .‘d&fwad ia onw rh0 ‘pureuba’: tha buet
         naas. uf lendi~ng munoy upon interest,             taking a0
          aeo&i~ty themfor         an areignnwnt    of wage,, I’iir,a
          amtt&l~ m6rtgage one houeeholQ..: Andykitnhen furnl-
          t,mr       Brand v. State,     109 T%x. Cr. R. 96, 3 9. We
          (261 4390 Rubbard v. state,         109 Tax.’ Cr.~ R. 320,
         Ed+ s. UT. fga), 971; Juhen ~?,&W&!, 86~ Te& cr. RU
          63, 216 s. w. ~873; suttoo vi Luvan, ~T&x. Cfv. A pea
          279 st WU 295; Mason v*, Qraen,.Tex.            (3iv. App. N ii26
          9. W. $29; Means,v* State,         Tex. Civ. Appa,, 75 8. Wm
          (26) 953. ., .”




                                                                                       ..,
I-ion. A. C. Winborn,   page 3

            Wider the loregoing authorities,    it is the opinion or
this department that a foreign corporation,       with a permit to do
business in this Stats, inoorporated       for the purpose of lending
money purohaaing       selling  and dealing in notes, bonds and
aeour i ties,  but wi thout banklna, and disoount privileges,   falls
within the olasalfloation      of *loan brokers” a8 defined in Ar-
tiole 6165a, V. A. c. s., where it pursues the buekma          oi
lending mneg upon. interset,      taking as seourity  therefor
chattel mortgages on household furniture.
                                              Yours very truly,
                                        ATT0

                                        .BY
WlUIC:I.J